Exhibit Vantage Drilling Company Reports First Quarter 2009 Results HOUSTON, TX (MARKET WIRE) 05/08/2009 Vantage Drilling Company ("Vantage") (NYSE Alternext US: VTG-U) (NYSE Alternext US: VTG) (NYSE Alternext US: VTG-WS) reports net income of $2.4 million or $0.03 per diluted share for the three months ended March 31, 2009 as compared to net income of $1.2 million or $0.03 per diluted share for the three months ended March 31, 2008. Paul Bragg, President and Chief Executive Officer, commented, "The first quarter of 2009 was another period of milestone achievement for Vantage.Our first rig, the Emerald Driller, commenced operations in early February with outstanding start up performance.We were able to book significant additions to our contractual backlog and to increase the fleet of high-specification assets under our management and control. Summarizing several important accomplishments are the following: Emerald Driller operating in Thailand achieved 99% plus productive time in the quarter. Launching of Aquamarine and Topaz Drillers. Received notification of early June 2009 delivery of Sapphire Driller. Signed $1.1 Billion 5-year contract for Platinum Explorer drillship. Signed $1.6 Billion, 8-year contract for Titanium Explorer drillship. Signed agreement to provide construction supervision, market and operatedeepwater semi-submersibles." Vantage will conduct a call at 11:00 AM Eastern Time on Friday, May 08, 2009 to discuss results and developments for the first quarter 2009. To access the conference call, U.S. callers may dial toll free (877) 723-9502 and international callers may dial (719) 325-4765. The pass code will be 4798745.Please call ten minutes ahead of time to ensure proper connection.A replay of the conference call will be available for two weeks following the call and can be accessed by dialing (888) 203-1112 for U.S. callers and (719) 457-0820 for international callers. The access code for the replay is Vantage, a Cayman Islands exempted company, is an offshore drilling contractor, with one Baker Marine Pacific Class 375 ultra-premium jackup drilling rig operating, and three such jackups and an ultra deepwater drillship, the Platinum Explorer, currently under development. Vantage is also providing management services to an affiliate for two other ultra-deepwater drillships and to Sea Dragon Offshore Limited for an ultra-deepwater semi-submersible. The information above includes forward-looking statements within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934. These forward-looking statements are subject to certain risks, uncertainties and assumptions identified above or as disclosed from time to time in the company's filings with the Securities and Exchange Commission. As a result of these factors, actual results may differ materially from those indicated or implied by such forward-looking statements. Vantage Drilling Company Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2009 2008 Revenues Contract drilling services $ 9,787 $ — Management fees 4,142 — Reimbursables 367 — Total revenues 14,296 — Operating costs and expenses Operating costs 5,640 — General and administrative 3,436 720 Depreciation 1,656 6 Total operating expenses 10,732 726 Income (loss) from operations 3,564 (726 ) Other income (expense) Interest income 8 2,505 Interest expense (748 ) — Other income 86 — Total other income (expense) (654 ) 2,505 Income before income taxes 2,910 1,779 Income tax provision 552 608 Net income $ 2,358 $ 1,171 Earnings Per Share Basic $ 0.03 $ 0.03 Diluted $ 0.03 $ 0.02 Vantage Drilling Company Consolidated Balance Sheet (In thousands, except par value information) March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 12,096 $ 16,557 Restricted cash 1,912 1,700 Trade receivables, net 12,872 3,186 Inventory 3,016 — Prepaid expenses and other current assets 1,643 2,077 Total current assets 31,539 23,520 Property and equipment Property and equipment 648,692 631,008 Accumulated depreciation (1,767 ) (112 ) Property and equipment, net 646,925 630,896 Other assets 18,707 10,867 Total assets $ 697,171 $ 665,283 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ 5,810 $ 3,827 Accrued liabilities 18,815 14,766 Short-term debt 14,775 11,239 Current maturities of long-term debt 13,410 6,000 Total current liabilities 52,810 35,832 Long–term debt 136,411 133,000 Commitments and contingencies — — Shareholders’ equity Preferred shares, $0.001 par value, 1,000 shares authorized; none issued or outstanding — — Ordinary shares, $0.001 par value, 400,000 shares authorized; 81,226 and 75,708 shares issued and outstanding 81 76 Additional paid-in capital 551,467 542,331 Accumulated deficit (43,598 ) (45,956 ) Total shareholders’ equity 507,950 496,451 Total liabilities and shareholders’ equity $ 697,171 $ 665,283 Vantage Drilling Company Consolidated Statement of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 2,358 $ 1,171 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation expense 1,656 6 Amortization of debt financing costs 205 — Share-based compensation expense 1,142 — Deferred income tax benefit — (245 ) Changes in operating assets and liabilities: Restricted cash (212 ) (500 ) Trade receivables, net (9,686 ) — Inventory (3,016 ) — Prepaid expenses and other current assets 434 15 Other assets (45 ) — Accounts payable 1,983 22 Accrued liabilities 4,049 524 Net cash provided by operating activities (1,132 ) 993 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property and equipment (17,685 ) (7 ) Deferred acquisition costs — (92 ) Restricted cash held in trust account — (2,102 ) Net cash provided by (used in) investing activities (17,685 ) (2,201 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings under credit agreement 10,821 — Proceeds from notes payable-affiliates 4,000 — Repayment of notes payable (465 ) — Advances from stockholders of OGIL — 2,000 Repayments of advances from stockholders of OGIL — (538 ) Net cash provided by financing activities 14,356 1,462 Net increase (decrease) in cash and cash equivalents (4,461 ) 254 Cash and cash equivalents—beginning of period 16,557 1,263 Cash and cash equivalents—end of period $ 12,096 $ 1,517 Public & Investor Relations Contact: Paul A.
